EXHIBIT 10.1
 
 
MORGAN STANLEY & CO. LLC
LISTED DERIVATIVES




U.S. TREASURY SECURITIES PURCHASE AUTHORIZATION AGREEMENT


This Agreement governs the service (“Service”) made available to each Fund set
forth in Annex A hereto (each such Fund, the “Customer”) by Morgan Stanley & Co.
LLC (“MS&Co.”) and is effective as of June 1, 2015.  This Agreement is in
addition to and supplements Customer’s Commodity Futures Customer Agreement (the
“Futures Agreement”).  Unless otherwise specified in this Agreement, all
capitalized terms used herein shall have the meanings set forth in the Futures
Agreement and references herein and in the Futures Agreement to the “Agreement”
shall be construed to mean the Futures Agreement as amended and supplemented by
this Agreement.  Except as otherwise modified by this Agreement, the terms and
conditions of the Futures Agreement remain in full force and effect.


1.  The Service.   The Service consists of: (i) the purchase of U.S. Treasury
securities with Available Cash from Customer’s Account; and (ii) actions taken
from time to time with respect to such U.S. Treasury securities by MS&Co., each
as instructed and authorized by Customer in accordance with the terms of this
Agreement, as further set forth below.  The term “Available Cash” means the
amount of any excess equity in the form of cash in the Account, which would,
consistent with Applicable Law, be available on demand for withdrawal or
transfer in accordance with Customer’s instructions.


2.  Authorizations.   MS&Co. is hereby authorized and instructed to: (a)
purchase with Available Cash U.S. Treasury securities in accordance with a
written purchase order substantially in the form of Annex B hereto; provided,
however, that at no time shall the Available Cash be debited from the Customer’s
Account unless the U.S. Treasuries are simultaneously credited to the Segregated
Account (as defined below); (b) transfer proceeds from the sale or disposition
(whether at maturity or obtained via automatic redemption, sale or otherwise) of
U.S. Treasury securities to the Futures Account to, (i) satisfy debits and
margin calls in the Account, (ii) fund settlement of transactions Customer or
Advisor or Customer’s designated and duly authorized Account controller has
executed for the Account,  in the case of (i) and (ii), only if the Withholding
Amount is insufficient and (iii) in the absence of Customer instructions to the
contrary, redeem proceeds from the maturity of U.S. Treasury securities and use
such proceeds to purchase U.S. Treasury securities in the next available tenor
of the same or substantially comparable maturities as the U.S. Treasury
securities just redeemed; (c) discharge Customer’s instructions as set forth in
this Agreement without any further authorizations or consents; and (d) present
this Agreement to any regulator, governmental authority or self-regulatory
authority or in any administrative or judicial proceeding as verification that
MS&Co. has authority to take action with respect to such U.S. Treasury
securities on behalf of Customer as instructed herein.


3.  Relationship to MS&Co.  Customer understands and agrees as follows:


(a)
U.S. Treasury securities purchased pursuant to this Agreement will at all times
be held by MS&Co. for the benefit of Customer in segregation in an omnibus
customer account (each, as applicable, a “Segregated Account”) in accordance
with the provisions of Section 4d(a) of the Commodity Exchange Act (“Act”) and
Regulation 1.20 or Regulation 30.7, as applicable, of the regulations of the
Commodity Futures Trading Commission (“CFTC”) promulgated thereunder, and will
at all times be reflected on MS&Co.’s books and records as customer segregated
assets, in accordance with the applicable requirements of the Act and the CFTC’s
regulations thereunder.  MS&Co. will mark its books and records to indicate the
amount of U.S. Treasury securities held for each Fund in the Segregated Account.



(b)
U.S. Treasury securities purchased pursuant to this Agreement will, so long as
they are custodied in a Segregated Account, be eligible to satisfy Customer’s
margin requirements for its Futures Account with MS&Co., subject to the relevant
provisions of the Futures Agreement;



(c)
MS&Co. shall have no duties or responsibilities to Customer in connection with
the Service except those duties and responsibilities expressly set forth herein
and as may exist under Applicable Law;

 
 
 
 
 
 
1

--------------------------------------------------------------------------------


 
(d)
MS&Co. is not in any way acting as Customer’s fiduciary in connection with the
Service or the authorizations and instructions set forth herein, and Customer is
not relying on any communications or statements (written or oral) of MS&Co. as
investment advice or as a recommendation from MS&Co. or its employees to
purchase or sell U.S. Treasury securities;



(e)
U.S. Treasury securities custodied in a Segregated Account will be reflected on
MS&Co.’s statements of Customer’s collateral held in segregation pursuant to
Section 4d(a)(2) of the Act or as 30.7 customer funds pursuant to CFTC
Regulation 30.7, as applicable;



(f)
Customer bears the sole risk of any decline in the value of the U.S. Treasury
securities and understands that any such decline in value may, to the extent
that such U.S. Treasury securities are being held as Collateral under the
Futures Agreement, give rise to a shortfall in its margin requirement under the
Futures Agreement; and



(g)
This Agreement and the Service is not an offer to buy or sell or a solicitation
of an offer to buy or sell U.S. Treasury securities or to participate in any
particular trading strategy.



4.  Revocation of Authorizations.  The authorizations and instructions set forth
herein shall remain in full force and effect until MS&Co. receives a written
notice of revocation from Customer and MS&Co. acknowledges such revocation to
Customer in writing within two (2) business days of MS&Co.’s receipt of such
written notice.


5.  Termination of the Service.  MS&Co. may terminate the Service at any time
and for any reason upon notice to Customer.  Customer shall remain responsible
for all authorized charges that arise prior to such termination. 
Notwithstanding any such termination, MS&Co shall provide the Service until the
maturity date of the U.S. Treasuries held in the Customer’s Account at the time
the notice to terminate was received by the Customer.


6.  U.S. Treasury Securities as Collateral.  Customer agrees that all U.S.
Treasury securities purchased through the Service will be deemed “Collateral”
(as that term is used in the Futures Agreement) held in and for the Account.


7. Liens and Other Secured Interests.  Customer hereby (i) assigns, pledges and
transfers to MS&Co. all of Customer’s right, title and interest in the U.S.
Treasury securities purchased pursuant to this Agreement and (ii) understands
and agrees that MS&Co. may use any U.S. Treasury securities held in a Segregated
Account for the purpose of collateralizing Customer’s obligations under the
Futures Agreement (in accordance with the terms thereof).  MS&Co. shall, at all
times when U.S. Treasury securities are custodied in a Segregated Account,
retain a security interest and right of setoff, to the extent set forth in the
Futures Agreement with respect to “Collateral” as defined therein, in and with
respect to such U.S. Treasury securities.  For the avoidance of doubt, the
parties hereto acknowledge and agree that the purchase of U.S. Treasury
securities with Available Cash from Customer’s Futures Account as part of the
Service shall not constitute a “permitted investment” as defined in CFTC
Regulation 1.25.


8.   Certain Procedures.  MS&Co. is hereby authorized and instructed to
calculate Available Cash through the following procedures.  MS&Co. shall first
calculate Customer’s excess equity in the form of available USD cash balances
held on Customer’s behalf by MS&Co. in the Account subject to and in accordance
with the provisions of the Futures Agreement (the “Excess Equity”).  For the
avoidance of doubt, Excess Equity may, at the discretion of MS&Co., be
determined after taking into account any rights of set-off, netting and any
other application of Customer’s cash balances to its obligations owed to MS&Co.
(or, if applicable, its affiliates) to the extent permitted under the Futures
Agreement.  MS&Co. shall then subtract the Withholding Amount from the Excess
Equity. (  The resulting amount is then available for the purchase of U.S.
Treasury Securities in connection with MS&Co.’s provision of the Service
pursuant to the terms of this Agreement.


MS&Co. is hereby authorized and instructed to withhold from inclusion in its
computation of Excess Equity a percentage of available cash, as determined by
Customer in its discretion (the “Withholding Amount”), for the purpose of (i)
satisfying Customer’s obligations in respect of the Futures Account for that
day; (ii) satisfying  Customer’s margin requirements in respect of the Futures
Account for that day and (iii) protecting against the possibility of adverse
market moves causing Customer to incur a debit balance in the Futures Account.


9.  ERISA.  Except as disclosed to MS&Co. in writing, Customer continuously
represents that it is not (a) an employee benefit plan (hereinafter an “ERISA
Plan”), as defined in Section 3 (3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), subject to Title I of ERISA or Section 4975
of the Internal Revenue Code of 1986, as amended (“Code”), or subject to any
other statute, regulation, procedure or restriction that is materially similar
to Section 406 of ERISA or Section 4975 of the Code or which contain any
prohibition against entering into any transaction under this Agreement (together
with ERISA Plans, “Plans”), (b) a person acting on behalf of a Plan or (c) a
person the assets of whom constitute assets of a Plan.  Customer will provide
notice to MS&Co. in the event that it is aware that it is in breach of any
aspect of this representation or is aware that with the passing of time, giving
of notice or expiry of any applicable grace period, it will breach this
representation.
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
10.   Miscellaneous Provisions.  Those provisions in Customer’s Futures
Agreement with MS&Co. regarding matters not otherwise expressly addressed in
this Agreement shall have the same meaning and effect as if the provisions were
part of this Agreement.


Customer represents that it is authorized to enter into this Agreement and
utilize the Service and has obtained any consents and made any disclosures
necessary regarding its investment in U.S. Treasury securities and the fees and
expenses associated with such investment.


In witness whereof, Customer has caused this Agreement to be executed by its
officer or duly authorized representative as of the date first above written.


CUSTOMER-: Each fund set forth on Annex A (which may be amended from time to
time in accordance with the provisions of the Futures Agreement), attached
hereto, in their individual capacity.
 
 
Signature: /s/ Patrick T.
Egan                                                             
 
Title:  President & Director – Ceres Managed Futures LLC          
 
Date:   October 29,
2015                                                                       
     
Acknowledged and agreed by:
     
MORGAN STANLEY & CO. LLC
     
Signature:  /s/ Craig
Abruzzo                                                             
 
Title:  Managing
Director                                                                   
 
Date: October 29,
2015                                                                       
 

 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
Annex A


List of Funds


Westport Futures Fund L.P.



 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
ANNEX B


U.S. Treasury Securities Specifications


 



 
Characteristic
 
Specification
 
   
Type:
 
     
Denomination:
 
     
Tenor/Maturity Date:
 
   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5